department of the treasury internal_revenue_service washington d c air j fy nt bed government entities til vi- od we of -0 vtl ig--00 division date apr - employer_identification_number legend contact person identification_number contact number t d t i e z s v v o d x n o n w n a b dear sir or madam we have considered the ruling_request dated date submitted on behalf of m a nonprofit organization which is exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code m seeks a ruling on the proper treatment of capital_gain deferral under sec_512 of the code facts m was incorporated on a nonprofit basis in the state of n as stated in its certificate of incorporation m's purposes are to perpetuate the friendships started in the fraternity of o and to acquire land and funds for the erection furnishing and maintenance in a city p of a suitable fraternity house as the home and principal office of m since its inception m has been associated with the q university chapter of the fraternity of r an international fraternity organization in furtherance of its purposes m purchased real_property the fraternity house at an identified street address in p and has maintained the fraternity house for use by the members of the o chapter who were undergraduate students at q university thus m was organized and operated as a sociai club described in sec_501 of the code on account of the need to renovate the fraternity house m borrowed money first from q university and later from r the loan from r was used to repay the earlier loan from q university in connection with the loan from q university m also gave the university a right_of_first_refusal to purchase the fratemity house at ninety percent of its fair_market_value in q university demanded that the local o chapter cease its operations on the q campus in accordance therewith r withdrew its certification of its q university chapter further r notified m that it would foreclose on the fraternity house if m did not repay the loan these events led m to conclude that it could no longer accomplish its purposes by continued ownership of the fraternity house and that it must either sell the fraternity house or lose it in foreclosure proceedings m sold the fraternity house to q university at a price that resulted in a gain of dollar_figurex with tax_return m will elect pursuant to sec_512 of the code to the filing of its defer the recognition of this gain m has provided a copy of its timely filed form_990 return which includes the sec_512 election as a result of the sale of the fraternity house and the decertification of the local o chapter of r m's members decided to consider changing its exempt_function as graduates of q university many of m's members have supported the university financially and by actively participating in various alumni organizations accordingly the members determined that m should change its purposes to educational and charitable purposes in support of q university and its students who need financial assistance m proposes to convert from an organization described in sec_501 of the code to one described in sec_501 as a sec_501 organization m would continue its association with q university by providing financial assistance to the university and making scholarships available to students of q university a proposed restated certificate of incorporation of m which will be filed in the event that the internal_revenue_service approves this request is attached as an exhibit a completed form_1023 exemption application which will also be filed if this request is approved is another exhibit further if this request is approved m will then use the proceeds of the sale to purchase securities within three years of the date of sale of the fraternity house and the income derived will be used to fund educational scholarships no members of m have received or are intended to receive any of the net_proceeds of the sale of the fraternity house also the officers and directors of m serve strictly as volunteers and receive no salaries or other remuneration for acting in such capacities ruling requested m requests that the service rule that the proposed change_of m’s exempt purposes from those of a social_club described in sec_501 of the code to those of an organization described in sec_501 would allow m to recognize capital_gain only to the extent the net sales proceeds from the fraternity house exceed the cost of purchasing the new property pursuant to sec_512 law sec_501 of the code provides for the exemption of clubs organized and operated exclusively for pleasure recreation and other nonprofitable purposes substantially_all the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the income_tax regulations states that the exemption provided to organizations described in sec_501 of the code applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder the regulation also states that in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities sec_1_501_c_7_-1 of the regulations provides that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not tax exempt solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption sec_511 of the code imposes a tax on the unrelated_business_taxable_income defined in sec_512 of organizations exempt from tax under sec_501 including those described in sec_501 sec_512 of the code provides in part that with respect to an organization described in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by this chapter which are directly connected with the production of the gross_income excluding exempt_function_income both computed with certain modifications provided in sec_512 sec_512 of the code defines exempt_function_income to mean the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes constituting the basis for the exemption of the organization to which income is paid sec_512 of the code provides in part that if property used directly in the performance of an exempt_function of an organization described in sec_501 is sold by such organization and within a period beginning one year before the date of such sale and ending three years after such date other_property is purchased and used by such organization directly in the performance of its exempt_function gain if any from such sale shall be recognized only to the extent that such organization’s sales_price of the old property exceeds the organization’s cost of purchasing the other_property revrul_58_501 1958_2_cb_262 hoids that where a social_club described in sec_501 c of the code finds it impracticable to continue to conduct its exempt_activities and as such sells its property and liquidates such sale is incidental to its exempt purposes the rev_rul states that the club is still to be considered as operated exclusively for pleasure recreation and similar purposes up through the date of the sale and distribution of the liquidated assets to its active members the rev_rul concludes that profit from the sale by the club of all its property in conjunction with the termination of its activities and liquidation does not deprive the club of the exemption provided by sec_501 analysis the facts surrounding m’s sale of the fraternity house to q university at a price that resulted in a gain of dollar_figurex show that the fraternity house was used to carry out m’s exempt_activities under sec_501 the code however circumstances changed particularly in view of q university’s demand that the local o fraternity chapter cease its operations on the q campus r’s withdrawal of its certification of its q university chapter and the threat of foreclosure proceedings as in the case of the organization described in revrul_58_501 supra which found it impractical to continue with its exempt social activities m’s circumstances have changed and its members decided that it was in m’s best interest to sell the fraternity house and discontinue its operation as a tax exempt social_club described in sec_501 however unlike the organization described in revrul_58_501 m will not be dissolved and its assets will not be distributed to its members the purpose of the sale was not to make a profit for m's members and no net_proceeds have ever been distributed to m’s members nor is this planned for the future instead m states that it will use the proceeds from the sale of the fraternity house to buy securities which in turn will be used to fund educational scholarships for q university students this is an exempt educational purpose under sec_501 and is in accord with m’s intention to restate its certificate of incorporation to reflect sec_501 exempt purposes and to apply for recognition of exemption under this section concerning the unrelated_business_income_tax issue as indicated above the fraternity house was used directly to carry out m’s exempt_function under sec_501 of the code and the proceeds from the sale will be used to buy securities to fund scholarships in furtherance of exempt educational_purposes under sec_501 although no other_property will be purchased by m and used directly in the performance of its exempt_function such proceeds will be permanently dedicated to exempt purposes under sec_501 and used to fund scholarships under these circumstances gain in the amount of dollar_figurex from the sale of the fraternity house need not be recognized in accordance with sec_512 and income from the sale of the fraternity house is not considered unrelated_business_taxable_income pursuant to sec_512 ruling based on the foregoing we rule that the proposed change_of m’s exempt purposes from those of a social_club described in sec_501 of the code to those of an organization described in sec_501 will allow m to recognize capital_gain only to the extent the net sales proceeds from the fraternity house exceed the cost of purchasing the new property based on the provisions of sec_512 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon m’s exempt status should be reported to the service office the mailing address is internal_revenue_service te_ge customer service p o box number ax exempt and government entities te_ge customer e telephone number there is toll free pursuant to a power_of_attorney on file in this office we are sending a copy of this letter to your authorized representative we are also sending a copy of this ruling to the te_ge customer service office because this letter could help resolve any questions about m’s tax status it should be kept with m's permanent records if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely signed marvin friedlandex marvin friedlander acting manager exempt_organizations technical group
